        Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 1 of 32



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLSTATE INSURANCE COMPANY; ALLSTATE                          :
INDEMNITY COMPANY; ALLSTATE PROPERTY &                        :
CASUALTY INSURANCE COMPANY; ALLSTATE                          : NO. 5:16-cv-04276-EGS
VEHICLE & PROPERTY INSURANCE COMPANY                          :
                                                              :
                       v.                                     : JURY TRIAL DEMANDED
                                                              :
ELECTROLUX HOME PRODUCTS, INC.                                :


DEFENDANT, ELECTROLUX HOME PRODUCTS, INC.’S MEMORANDUM OF LAW
 IN SUPPORT OF OPPOSITION TO PLAINTIFFS’ OMNIBUS MOTION IN LIMINE
             TO PRECLUDE CERTAIN EXPERT TESTIMONY

       Defendant, Electrolux Home Products, Inc. (“Electrolux”), by and through its counsel,

Nicolson Law Group LLC, files the within Memorandum of Law in Support of its Opposition to

Plaintiffs’ Omnibus Motion in limine to preclude certain expert testimony (“Allstate’s Motion”)

from Electrolux’s experts, Frank Schwalje, P.E. and Kenneth M. Garside, P.E. at trial. As

discussed at length below, none of Allstate’s requests to limit the testimony of Electrolux’s experts

have any merit and should be denied. Electrolux respectfully requests oral argument.

I.     STATEMENT OF THE FACTS

       This lawsuit is a subrogation action in which the Plaintiffs, Allstate Insurance Company,

Allstate Indemnity Company; Allstate Property & Casualty Insurance Company and Allstate

Vehicle & Property Insurance Company (“Allstate”), seek recovery from Electrolux as a result of

8 unrelated fires at their insureds’ homes involving 8 different dryers as follows:


 Insured:                   Identification of dryer:                          Date of loss:
 Brunilda & Anselmo Frigidaire brand, free-standing electric dryer            March 24, 2016
 Almodovar          Model No. FER6600FS0
                    Serial No. XD70810247
                    DOM: February 2007
        Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 2 of 32



 Rachel Bullene d/b/a Kenmore brand, gas laundry center                          December 20, 2014
 Mamselle Salon       Model No. 417.97972701
                      Serial No. XE81902320
                      DOM: April 2008
 Cynthia & Benson     Frigidaire brand, free-standing gas dryer                  April 10, 2016
 Christie             Model No. GLGR1042FS0
                      Serial No. XD7210712
                      DOM: May 2007
 Robert & Delores     Kenmore brand, free-standing electric dryer                November 4, 2014
 Gray                 Model No. 417.83142201
                      DOM: September 2003
 Gerry & Elizabeth    Frigidaire brand, free-standing gas dryer                  December 16, 2012
 Gutierrez            Model No. GLGQ332AS2
                      DOM: February 2003
 Jennifer & Daniel    Frigidaire brand, free-standing electric dryer             November 20, 2014
 Quinn                Model No. GLER642AS3
                      Serial No. XD428008__
                      DOM: July 2004
 Greg & Salome        Frigidaire brand, free-standing gas dryer                  October 26, 2014
 Venbrux              Model No. GLGR331AS4
                      Serial No. XD4112294
                      DOM: March 2004
 Marc & Lisa Weiss    Kenmore brand, free-standing gas dryer                     October 16, 2015
                      Model No. 417.93142202
                      DOM: June 2003


       Allstate alleges that all Electrolux ball-hitch dryers are defective in design and warnings.

Lint is a natural by-product of the laundering process and literature is widely disseminated that

fires can occur when lint builds up in the dryer and/or venting. Fires are a risk for all clothes dryers

if the dryer is not properly installed, used or maintained. In 2007, the U.S. Fire Administration

reported that there were 12,700 clothes dryer fires annually that occurred in residential buildings

in the U.S. and that the leading cause of those dryer fires was the owner’s failure to clean. Lint

buildup and the need for cleaning the dryer and venting are common to all dryers. This is the very

reason why Electrolux and other dryer manufacturers instruct their customers to clean their dryers

and venting at regular intervals. Further, almost every residential insurance company, including



                                                   2
           Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 3 of 32



Allstate, provides instructions to its insureds for the proper maintenance and cleaning of their

dryers to avoid the risk of fire.

        The design of the subject dryers provides for proper airflow necessary to exhaust lint

created during the drying process when the dryers are installed, used and maintained in accord

with Electrolux’s instructions. With proper installation, use and maintenance, lint does not

accumulate in hazardous amounts in the dryer or external venting. Reduced airflow caused by

improper installation, use and maintenance results in increased lint accumulation in the dryer and

venting.

        Standards have been put in place to prevent or reduce the very small, but well-known risk

of fires in dryers. The dryers at issue in this matter were designed, manufactured and tested in

accord with the voluntary safety standards set forth in UL 2158 (electric dryers) and ANSI Z21.5.1

(gas dryers). The subject dryers were accompanied with clear warnings and instructions for

installation, use and maintenance to prevent excess lint accumulation and the risk of fire.

        Electrolux retained Mr. Schwalje and Mr. Garside to provide an engineering analysis and

evaluation of the subject fires as they relate to the subject dryers. Mr. Schwalje examined the

Bullene, Christie and Weiss dryers and Mr. Garside examined the Almodovar, Gray, Gutierrez,

Quinn and Venbrux dryers. Mr. Schwalje and Mr. Garside issued separate reports memorializing

their investigations and opinions with regard to each of the subject fires.         See Exhibit H

(Almodovar – Garside Report), Exhibit I (Bullene – Schwalje Report), Exhibit J (Christie –

Schwalje Report), Exhibit K (Gray – Garside Report), Exhibit L (Gutierrez – Garside Report),

Exhibit M (Quinn – Garside Report), Exhibit N (Venbrux – Garside Report) and Exhibit O (Weiss

– Schwalje Report), attached to Allstate’s Motion and filed under seal.




                                                 3
         Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 4 of 32



II.      LEGAL ARGUMENT

         A.     Standard for Admissibility of Expert Testimony

         Federal Rule of Evidence 702 governs the admissibility of expert testimony and provides:

                If scientific, technical, or other specialized knowledge will assist the
                trier of fact to understand the evidence or to determine a fact in issue,
                a witness qualified as an expert by knowledge, skill, experience,
                training, or education, may testify . . . if (1) the testimony is based
                upon sufficient facts or data, (2) the testimony is the product of
                reliable principles and methods, and (3) the witness has applied the
                principles and methods reliably to the facts of the case.

Fed. R. Evid. 702. Under Rule 702, “the trial judge must ensure that any and all scientific

testimony or evidence admitted is not only relevant, but reliable.” Daubert v. Merrell Dow Pharm.,

Inc., 509 U.S. 579, 589 (1993). This obligation has been likened to a “gatekeeping role”. Daubert,

509 U.S. at 597. As the Third Circuit has explained, the requirements of Rule 702 represent the

“trilogy of restrictions on expert testimony: qualification, reliability and fit.” Calhoun v. Yamaha

Motor Corp. U.S.A., 350 F.3d 316, 321 (3d Cir. 2003) (citation omitted).

         When considering the reliability requirement, the gatekeeping function requires the trial

court to “make certain that an expert, whether basing testing upon professional studies or personal

experience, employs in the courtroom the same level of intellectual rigor that characterizes the

practice of an expert in the relevant field.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152

(1999). To satisfy this requirement, “a litigant has to make more than a prima facie showing that

his expert’s methodology is reliable . . . [but] the evidentiary requirement of reliability is lower

than the merits standard of correctness.” Pineda v. Ford Motor Co., 520 F.3d 237, 244 (3d Cir.

2008).

         The Supreme Court set forth factors that may be considered in evaluating the reliability of

a witness’ methodology: (1) whether the theory or technique can be or has been tested; (2) whether


                                                   4
        Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 5 of 32



the theory has been subjected to peer review and publication; (3) the known or potential rate of

error; (4) whether the technique’s operation is subject to standards governing its application; and

(5) the general acceptance within the relevant scientific community. See Daubert, 509 U.S. at

593-94. In some cases, “the relevant reliability concerns may focus upon personal knowledge or

experience.” Betterbox Commc’n Ltd. v. BB Technologies, Inc., 300 F.3d 325, 329 (3d Cir. 2002)

(quoting Kumho, 526 U.S. at 149-50).

       “Daubert is a rule of flexibility, liberally construed to allow admissibility of expert

testimony . . . Exclusion of expert testimony is the exception rather than the rule . . . .” Keller v.

Feasterville Family Health Care Ctr., 557 F. Supp. 2d 671, 674 (E.D. Pa. May 29, 2008). “If an

expert’s testimony rests on ‘good grounds . . . it should be tested by the adversary process –

competing expert testimony and active cross-examination – rather than excluded from jurors’

scrutiny for fear that they will not grasp its complexities or satisfactorily weigh its inadequacies.”

Id. at 676 (citations omitted). “Vigorous cross examination . . . is ‘beyond any doubt the greatest

engine ever invented for discovery of truth.’” Id. (citations omitted).

       The final requirement is fit, which means “the expert’s testimony must be relevant for the

purposes of the case and must assist the trier of fact.” Calhoun, 350 F.3d at 321 (citation omitted).

The court’s discretion and gate-keeping duties should be tempered by the liberal thrust of the

Federal Rules of Evidence. “[N]ot only do the Rules of Evidence generally ‘embody a strong

preference for admitting any evidence that may assist the trier of fact,’ but Rule 702 specifically

has a liberal policy of admissibility.’” Dalton v. McCourt Elec. LLC, 112 F. Supp. 3d 320, 325

(E.D. Pa. July 7, 2015) (citation omitted). “The Rules of Evidence embody a strong preference

for admitting any evidence that may assist the trier of fact.” Pineda, 520 F.3d at 243; see also Fed.

R. Evid. 401 (defining “relevant evidence” to mean “evidence having any tendency to make the



                                                  5
        Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 6 of 32



existence of any fact that is of consequence to the determination of the action more probable or

less probable than it would be without the evidence.”); Alpha Pro Tech, Inc. v. VWR Int’l, LLC,

2016 U.S. Dist. LEXIS 141030, at *20 (E.D. Pa. Oct. 11, 2016) (“The hurdle that the proponent

of expert testimony must overcome is not particularly high and exclusion of expert testimony is

typically the exception and not the rule.”); Krock v. U.S., 2015 U.S. Dist. LEXIS 100121, at *8

(E.D. Pa. July 31, 2015) (“The Federal Rules of Evidence embody a strong and undeniable

preference for admitting any evidence having some potential for assisting the trier of fact.”)

(citation omitted).

       B.      The Opinions and Testimony from Mr. Schwalje and Mr. Garside Amply
               Satisfy the Standard for Admissibility under the Federal Rules of Evidence
               and Daubert.

       Mr. Schwalje and Mr. Garside are highly credentialed engineers and are fully qualified to

render expert opinions in this matter regarding the subject dryers.

       Mr. Schwalje graduated from the Pratt Institute in New York in 1969 with a Bachelor of

Science degree in mechanical engineering. See Exhibit A - Frank Schwalje, P.E.’s Curriculum

Vitae. Mr. Schwalje obtained a Master of Science degree from the New Jersey Institute of

Technology in 1988. See id. Mr. Schwalje is a licensed engineer in three states and is a Certified

Fire & Explosion Investigator (CFEI).       See id.   Throughout his career, Mr. Schwalje has

investigated numerous fires involving dryers manufactured by Electrolux and other manufacturers.

       Mr. Garside graduated from Rutgers University in 1980 with a Bachelor of Science degree

in mechanical engineering. See Exhibit B - Kenneth M. Garside, P.E.’s Curriculum Vitae. Mr.

Garside obtained a Master of Science – Engineering Science degree in Safety Engineering and

Construction Management from the New Jersey Institute of Technology in 1998. See id. Mr.

Garside is a licensed engineer in three states and is a Certified Fire & Explosion Investigator



                                                 6
          Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 7 of 32



(CFEI). See id. Throughout his career, Mr. Garside has investigated numerous fires involving

dryers manufactured by Electrolux and other manufacturers.

         Mr. Schwalje and Mr. Garside have testified in both federal and state courts in product

liability cases and have never had their testimony limited or excluded. Their expertise on a variety

of engineering matters has been recognized by many courts. They have extensive experience

investigating the origin and cause of fires involving dryers and have inspected numerous

Electrolux dryers and dryers manufactured by other companies. Accordingly, this Court should

find that Mr. Schwalje and Mr. Garside are qualified by their specialized knowledge, skill,

experience, training and education to offer expert opinions in this matter.

         Mr. Schwalje and Mr. Garside’s opinions in this matter are offered to a reasonable degree

of engineering certainty and are based upon their inspections of the subject dryers and attached

venting (where available)1, file material reviewed, review of applicable codes and standards and

their knowledge and industrial and consulting experience and application of the scientific method.

         Pursuant to Rule 702 and Daubert, this Court should permit Mr. Schwalje and Mr. Garside

to testify if it makes the following determinations as to their qualifications and the reliability and

fit/helpfulness of their opinions and testimony: (1) Mr. Schwalje and Mr. Garside are qualified as

experts by their specialized knowledge, skill, experience, training, and/or education regarding the

subject matter of their testimony; (2) their opinions and testimony relate to matters beyond the

knowledge or experience possessed by lay persons; and (3) their opinions and testimony are based

on reliable scientific, technical, or other specialized information applied to the case facts in a




1
  On January 8, 2019, Electrolux filed a Motion requesting that this Honorable Court issue a jury instruction on the
spoliation inference relative to five of the eight claims in this matter – Almodovar, Bullene, Gray, Quinn and Venbrux.
In each of these claims, Allstate’s fire investigators failed to preserve aspects of the fire scene and as a result,
Electrolux’s experts were prevented from analyzing items relevant to their investigation into the cause of the fires.

                                                          7
        Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 8 of 32



reliable manner. See Fed. R. Evid. 702; see also Fed. R. Evid. 104(a). The record fully supports

a finding that all three requirements of qualifications, reliability and fit/helpfulness exist here.

        C.      Mr. Schwalje and Mr. Garside should be permitted to testify about the
                propriety of Electrolux’s dryer design process as the design of the subject
                dryers conformed to the applicable industry standards and should be
                permitted to testify about safety monitoring.

        Allstate argues unpersuasively and without citation to any legal authority that Mr. Schwalje

and Mr. Garside are not qualified to provide expert testimony regarding the propriety of

Electrolux’s design process and safety monitoring. See Allstate’s Motion at 7. To the contrary,

they are both qualified to offer testimony on these topics and their testimony is based on their

independent analysis of the subject dryers and attached venting (where available), photographs

and measurements taken at the fire scene (where available), deposition testimony, voluminous

documents produced in discovery concerning the design, testing and manufacture of the subject

dryers by Electrolux, various industry literature and standards, and testing and studies and their

knowledge, training, education and experience as engineers. Their opinions will be helpful to the

trier of fact because their testimony relates to matters that are not within the knowledge or

experience possessed by lay persons. They will be the only experts the jury will hear from with

education and experience as engineers.

        They are highly credentialed engineers and are fully qualified to render expert opinions in

this matter regarding the design of the subject dryers. See Section II, B. supra (providing a detailed

discussion of Mr. Schwalje and Mr. Garside’s qualifications. The Court should find that Mr.

Schwalje and Mr. Garside are qualified as experts by their specialized knowledge, skill,

experience, training and education.

        “The Third Circuit has interpreted Rule 702’s qualification requirement liberally.”

Connerarney v. Main Line Hosps., Inc., 2016 U.S. Dist. LEXIS 153143 (E.D. Pa. Nov. 4, 2016)

                                                   8
        Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 9 of 32



(citing Pineda, 520 F.3d at 243). “In fact, a broad range of knowledge, skills, and training can

qualify a witness as an expert.” Id. (citation omitted). “And it is an abuse of discretion to exclude

expert testimony simply because the trial court does not deem the proposed expert to be the best

qualified or because the proposed expert does not have the specialization that the court considers

most appropriate.” Id. (citation omitted).

       Accordingly, the Court should find that Mr. Schwalje and Mr. Garside are qualified provide

expert testimony regarding the propriety of Electrolux’s dryer design process and safety

monitoring.

       D.      Mr. Schwalje and Mr. Garside should be permitted to testify that the subject
               dryers were “reasonably safe” for their intended use.

       Following their examination and review of the subject dryers and attached venting (where

available), photographs and measurements taken at the fire scene (where available), deposition

testimony, voluminous documents produced in discovery concerning the design, testing and

manufacture of the subject dryers, various industry literature and standards, and testing and studies,

Mr. Schwalje and Mr. Garside opined that the subject dryers are “reasonably safe” for their

“intended use when installed, operated and maintained in accordance with the manufacturer’s

instructions.” See Exhibit H (Almodovar Report) at 54, Exhibit I (Bullene Report) at 56, Exhibit

J (Christie Report) at 54, Exhibit K (Gray Report) at 53, Exhibit L (Gutierrez Report) at 48, Exhibit

M (Quinn Report) at 51, Exhibit N (Venbrux Report) at 50 and Exhibit O (Weiss Report) at 54,

attached to Allstate’s Motion and filed under seal. The facts and data relied on by Mr. Schwalje

and Mr. Garside are similar to the facts and data relied upon by Allstate’s expert, Michael

Stoddard, and are the sorts of facts and data that an expert in the field of dryer fire investigations

would rely upon.




                                                  9
         Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 10 of 32



         Allstate seeks to preclude Mr. Schwalje and Mr. Garside’s opinion that the subject dryers

are “reasonably safe” because their opinion is irrelevant to determining whether a product is

defective under Pennsylvania law, does not help the jury understand any fact or issue in the case

and is prejudicial because it will likely mislead and confuse the jury. See Allstate’s Motion at 10.

Each argument lacks merit and is addressed below.

                   1.       Mr. Schwalje and Mr. Garside’s opinion that the subject dryers are
                            “reasonably safe” is relevant.

         Allstate contends that the subject dryers are “unreasonably dangerous” that is “dangerous

to an extent beyond that which would be contemplated by the ordinary consumer.” See Allstate’s

Amended Complaint, at ¶¶45(p) and 53(t) (Doc. 26). Further, Allstate’s expert contends that the

design and warnings of the subject dryers are “unreasonably dangerous”. See Exhibit P - Report

of Michael Stoddard at 7 and 10. Mr. Schwalje and Mr. Garside’s opinion that the subject dryers

were “reasonably safe” is directly relevant to Electrolux’s defense in light of Allstate’s broad-

ranging allegations of negligent design/warnings and strict products liability.

         In their reports, Mr. Schwalje and Mr. Garside provide a detailed explanation for basis for

their conclusion that the subject dryers are “reasonably safe”2. See Exhibit H (Almodovar –


2
  In their expert reports issued in this matter, Mr. Schwalje and Mr. Garside articulated their basis for “reasonably
safe” as follows: (1) The subject dryers met the nationally recognized consensus standards for gas dryers (ANSI
Z21.5.1) and for electric dryers (UL 2158). (2) “The lint accumulation observed in the Webster City Lint
Accumulation Testing does not substantiate a claim that lint accumulates to an unreasonably hazardous level in a
properly installed, operated and periodically cleaned [dryer] at the 18-month interval . . . . No lint fires occurred during
the Webster City Lint Accumulation Testing or the Webster City Life Cycle Testing.” (3) Mr. Schwalje and Mr.
Garside have not observed during their “performance of Electrolux dryer fire causation analysis any dryer having
sustained fire unless improperly installed and/or maintained. In particular, a fire has not been observed when the dryer
cabinet and venting was cleaned within 18 months of the fire.” (4) “The Electrolux dryer claims database does not
support Plaintiffs’ allegations that Electrolux ball-hitch dryers cause fires at an ‘epidemic’ level. Plaintiffs have
provided no quantitative analysis to substantiate its claim that the Electrolux ball-hitch fire incident rates exceed that
of any other manufacturer’s dryer. It is accepted that residential clothes dryers are susceptible to fire. If a dryer and
its vent system is not maintained through periodic cleaning, lint will build-up and the probability of a fire occurring
will increase.” (5) “The subject dryer model line has been successfully sold in the US since its introduction in or
about 1998 until it was discontinued in or about 2011.” (6) The basis for “Reasonably Safe” is based upon Mr.
Schwalje and Mr. Garside’s “inspections and review of the file material, applicable and relating codes and standards,
technical material” and “their education, work experience and personal experience with this product.”

                                                            10
       Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 11 of 32



Garside Report) - Appendix E, Exhibit I (Bullene – Schwalje Report) - Appendix F, Exhibit J

(Christie – Schwalje Report) – Appendix F, Exhibit K (Gray – Garside Report) – Appendix E,

Exhibit L (Gutierrez – Garside Report) – Appendix F, Exhibit M (Quinn – Garside Report) –

Appendix E, Exhibit N (Venbrux – Garside Report) – Appendix F and Exhibit O (Weiss –

Schwalje Report) – Appendix F, attached to Allstate’s Motion and filed under seal. In part, their

conclusion is based on the fact that the subject gas dryers (Bullene, Christie, Gutierrez, Venbrux

and Weiss) met the nationally recognized consensus standard for gas clothes dryers – ANSI

Z21.5.1 and that the subject electric dryers (Almodovar, Gray and Quinn) met the nationally

recognized consensus standard for electric clothes dryers – UL 2158.

       Allstate argues that compliance with industry standards is irrelevant to the determination

of whether a product is unreasonably dangerous and evidence of compliance with industry

standards is inadmissible in a strict liability action. Allstate does not dispute that compliance with

industry standards is admissible as to Allstate’s negligence claim.

                       a.      Compliance with industry standards is relevant and is therefore
                               admissible.

       Evidence is admissible if it is relevant; that is, if it has any tendency to make the existence

of any fact that is of consequence to the determination of the action more probable or less probable

than it would be without the evidence. See Fed. R. Evid. 401; see also Terry v. McNeil-PPC, Inc.,

No. 2:12-cv-07263, 2016 U.S. Dist. LEXIS 72774, at *3 (E.D. Pa. June 3, 2016). Relevant

evidence logically tends to prove or disprove a material fact. See Wright v. Montgomery County,

No. 96-4597, 1998 U.S. Dist. LEXIS 19162, at **19-20 (E.D. Pa. Dec. 3, 1998); Domenico v.

Colonial Used Auto Sales, Inc., No. 3:15-0530, 2016 U.S. Dist. LEXIS 133929, at *26 (M.D. Pa.

Sept. 29, 2016) (citing Fed. R. Evid. 402). Consequential evidence that is logically related to a




                                                 11
         Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 12 of 32



party’s claim is relevant. See Gumbs v. International Harvester, Inc., 718 F.2d 88, 97 (3d Cir.

1983).

         Compliance with the standards set forth in ANSI Z21.5.1 and UL 2158 helps a

manufacturer produce a safe product. Indeed, as noted in the Preface section of ANSI Z21.5.1:

               This publication represents a basic standard for safe operation,
               substantial and durable construction, and acceptable performance of
               gas type one clothes dryers. It is the result of years of experience in
               the manufacture, testing, installation, maintenance, inspection and
               research on gas clothes dryer's design for utilization of gas. There
               are risks of injury to persons inherent in appliances that, if
               completely eliminated, would defeat the utility of the appliance. The
               provisions in this standard are intended to help reduce such risks
               while retaining the normal operation of the appliance.

See Exhibit I (Bullene – Schwalje Report) - Appendix F, Exhibit J (Christie – Schwalje Report) –

Appendix F, Exhibit L (Gutierrez – Garside Report) – Appendix F, Exhibit N (Venbrux – Garside

Report) – Appendix F and Exhibit O (Weiss – Schwalje Report) – Appendix F, attached to

Allstate’s Motion and filed under seal. In addition, in part, UL 2158 provides the following:


               This Standard contains basic requirements for products covered by
               Underwriters Laboratories Inc. (UL) under its Follow-Up Service
               for this category within the limitations given below and in the Scope
               section of this Standard. These requirements are based upon sound
               engineering principles, research, records of tests and field
               experience, and an appreciation of the problems of manufacture,
               installation, and use derived from consultation with and information
               obtained from manufacturers, users, inspection authorities, and
               others having specialized experience. They are subject to revision
               as further experience and investigation may show is necessary or
               desirable.

See Exhibit H (Almodovar – Garside Report) - Appendix E, Exhibit K (Gray – Garside Report) –

Appendix E and Exhibit M (Quinn – Garside Report) – Appendix E, attached to Allstate’s Motion

and filed under seal.




                                                 12
        Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 13 of 32



        Allstate contends that the subject dryers are “unreasonably dangerous” that is “dangerous

to an extent beyond that which would be contemplated by the ordinary consumer.” See Allstate’s

Amended Complaint, at ¶¶45(p) and 53(t) (Doc. 26). Electrolux’s compliance with the standards

set forth in ANSI Z21.5.1 and UL 2158 is relevant to its defense in light of Allstate’s broad-ranging

allegations negligent design/warnings and strict products liability.

        The dissent in Lewis v. Coffing Hoist Div., Duff-Norton Co., 528 A.2d 590 (Pa. 1987)

“opined that industry standards are written by specialized individuals with knowledge of product

design superior to that of courts and, as a result, evidence of such standards is relevant to the

question of defect,” and “that evidence of industry standards was admissible although not

necessarily highly probative.” Tincher, 104 A.3d 328, 369 (Pa. 2014) (emphasis supplied). As

further pointed out by the Lewis dissent, “industry standards may make the likelihood that a

manufacturer acted reasonably more probable by showing that those actions were endorsed by

‘specialized individuals with knowledge of product design superior to that of courts.’” Sliker v.

Nat’l Feeding Sys., Inc., 2015 WL 6735548, at *21 (Pa. C.P. Clarion Co. Oct. 19, 2015). The

Court in Cloud v. Electrolux Home Products, Inc. held that evidence of Electrolux’s compliance

with the requirements of ANSI Z21.5.1, “while not dispositive, . . . it is relevant and probative

given the post hoc evaluation of a manufacturer’s conduct that Tincher invites, even in strict

liability cases.” Cloud, 2017 WL 3835602, at *2 (E.D. Pa. Jan. 16, 2017).

        Accordingly, evidence of Electrolux’s compliance with ANSI Z21.5.1 and UL 2158 is

relevant in this case.

                         b.    Compliance with industry standards is admissible in this strict
                               products liability action.

        The continued vitality of the prohibition on industry standards evidence is in question post-

Tincher v. Omega Flex, Inc., 104 A.3d 328, (Pa. 2014). Before the Tincher decision, in Lewis v.

                                                 13
       Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 14 of 32



Coffing Hoist Div., Duff-Norton Co., 528 A.2d 590 (Pa. 1987), the Court held that evidence of a

product’s compliance with industry standards was inadmissible in a strict products liability action.

The holding in Lewis was based on Azzarello v. Black Bros. Co., 391 A.2d 1020 (Pa. 1978), which

was explicitly overruled by Tincher. See Tincher, 104 A.3d at 376.

       The Court in Tincher noted that after “Azzarello, decisional focus in strict liability cases

shifted to reflect an increasing concern with segregating strict liability and negligence concepts.”

Id. at 367. Most notably, the Court indicated that this “segregation” prompted exclusion of

industry standards as “negligence” evidence, citing to Lewis, as well as evidence of mandatory

government standards and comparative negligence. The Court further advised that “the decision

to overrule Azzarello . . . may have an impact . . . upon subsidiary issues constructed from

Azzarello, such as the availability of negligence-derived defenses.” Id. at 409.

       The Tincher Court articulated new standards for determining whether a product will be

found to be “defective” under Pennsylvania law. Specifically, the Court held that:

               [I]n Pennsylvania, the cause of action in strict products liability
               requires proof, in the alternative, either of the ordinary consumer’s
               expectations or of the risk-utility of a product. To maintain the
               integrity and fairness of the strict products liability cause of action,
               each part of this standard of proof remains subject to its theoretical
               limitations.

Id. at 401. The Tincher Court explained that under the consumer expectation test, “the product is

in a defective condition if the danger is unknowable and unacceptable to the average or ordinary

consumer.” Id. at 387. “The nature of the product, the identity of the user, the product’s intended

use and intended user, and any express or implied representations by a manufacturer or other seller

are among considerations.” Id. (citations omitted). Limitations of the consumer expectation test

are: (1) “obvious dangers” exempt products from liability; and (2) the test becomes “arbitrary” if



                                                 14
        Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 15 of 32



applied to “complex” products “whose danger is vague or outside the ordinary consumer’s

contemplation.” Id. at 401-02.

       The “risk/utility” standard involves a “test balancing risks and utilities or, stated in

economic terms, a cost-benefit analysis.” Id. at 389. The Court noted that “[t]he risk-utility test

offers courts an opportunity to analyze post hoc whether a manufacturer’s conduct in

manufacturing or designing a product was reasonable, which obviously reflects the negligence

roots of strict liability.” Id. This statement directly contradicts the principles articulated in Lewis.

In choosing between these two theories in any given case, the Court recognized that “the theory of

strict liability as it evolved overlaps in effect with the theories of negligence and breach of

warranty.” Id. at 401. It “combin[es] the balancing of interests inherent in those two causes of

action.” Id. It follows that the holding in Lewis, based on Azzarello, and the then-impermissible

comingling of negligence and strict liability concepts, conflicts with Tincher’s pronouncement that

a manufacturer’s conduct and reasonableness is relevant to the determination of a product defect.

       While no Pennsylvania appellate court has yet confronted the Lewis exclusion directly,

numerous post-Tincher Pennsylvania decisions have held that the Lewis exclusion expired with

Azzarello and support the admissibility of a product’s compliance with industry standards at trial.

See Vitale v. Electrolux Home Products, Inc., 2018 WL 3868671, at *3 (E.D. Pa. Aug. 14, 2018)

(“Tincher blurred the bright line demarcation between negligence theories and strict products

liability . . . in favor of the admissibility of evidence of compliance with industry standards to

defend against strict liability claims”) (citation and quotation marks omitted); Cloud v. Electrolux

Home Products, Inc., 2017 WL 3835602, at *2 (E.D. Pa. Jan. 16, 2017) (“After Tincher, courts

should not draw a bright line between negligence theories and strict liability theories regarding

evidence of industry standards”); Rapchak v. Haldex Brake Products Corp., 2016 WL 3752908,



                                                  15
       Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 16 of 32



at*3 (W.D. Pa. July 14, 2016) (“the principles of Tincher counsel in favor of [the] admissibility of

compliance with “industry or government standards”); Mercurio v. Louisville Ladder, Inc., 2018

WL 2465181, at *7 (M.D. Pa. May 31, 2018) (following Cloud and Rapchak); Sliker v. Nat’l

Feeding Sys., Inc., 2015 WL 6735548, at *7 (Pa. C.P. Clarion Co. Oct. 19, 2015) (industry

standards evidence admissible as “particularly relevant to factor (2)” of Tincher’s risk/utility

approach).

       Allstate cites to Dunlap v. Fed. Signal Corp., 194 A.3d 1067 (Pa. Super. 2018) to support

its position that evidence of compliance with industry standards is inadmissible in a strict liability

action. However, Dunlap did not decide the question of whether evidence of compliance with

industry standards is admissible in a strict liability action. In Dunlap, the primary question was

whether evidence that an alternative design met industry standards was sufficient to prove its

effectiveness for all users under the risk-utility test. See Dunlap, 194 A.3d at 1073 (“Maher and

Roell’s proof that their proposed design met the industry standard was not enough to establish a

prima facie case that it was more effective for all users than the Q-siren.”).

       Accordingly, evidence that the subject gas dryers complied with ANSI Z21.5.1 and

evidence that the subject electric dryers complied with UL 2158 is admissible in this case.

               2.      Mr. Schwalje and Mr. Garside’s opinion that the subject dryers are
                       “reasonably safe” is helpful to the jury.

       The Court should reject Allstate’s contention that Mr. Schwalje and Mr. Garside’s opinion

that the subject dryers are “reasonably safe” does not “fit”. The “fit” requirement means “the

expert’s testimony must be relevant for the purposes of the case and must assist the trier of fact.”

Calhoun v. Yamaha Motor Corp. U.S.A., 350 F.3d 316, 321 (3d Cir. 2003) (citation omitted). Mr.

Schwalje and Mr. Garside’s opinion will be helpful to the trier of fact because it relates to matters




                                                 16
        Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 17 of 32



that are not within the knowledge or experience possessed by lay persons. They will be the only

experts the jury will hear from with education and experience as engineers.

        Further, their opinion that the subject dryers are “reasonably safe” indisputably involves

an issue of a technical nature. It is routinely recognized by courts across the country that testimony

by qualified individuals such as Mr. Schwalje and Mr. Garside will aid the trier of fact in its “search

for the truth.” See, e.g., Maryland Cas. Co. v. Thermo-D-Disc, Inc., 137 F.3d 7880, 785-86 (4th

Cir. 1998) (affirming admission of testimony of electrical engineer in dryer fire case where witness

had previously testified in similar case, and his opinion was based upon his examination of the

device, experience, application of technical principles and citation of technical literature).

        In Vitale v. Electrolux Home Products, Inc., the Vitales (Allstate was the subrogating

insurance carrier) sought to exclude Electrolux’s expert, Randall E. Bills, P.E., who opined, in

part, that the gas dryer at issue in that case was “reasonably safe for its intended use”. See Vitale,

2018 WL 3868671 (E.D. Pa. Aug. 14, 2018). Like in this case, the Vitales challenged the “fit” of

Mr. Bills’ opinions. The Vitales also challenged the reliability of Mr. Bills opinions. It is

interesting to note that in this case, Allstate does not challenge the reliability of Mr. Schwalje and

Mr. Garside’s opinions in this case. Judge Lloret denied the Vitale’s Motion finding that Mr. Bills’

conclusions would “undeniably be useful to a trier of fact”.

        Accordingly, the Court should find the Mr. Schwalje and Mr. Garside’s opinion satisfies

the requirement that it be helpful to the trier of fact.

                3.      Mr. Schwalje and Mr. Garside’s opinion that the subject dryers are
                        “reasonably safe” will not mislead or confuse the jury.

        Although relevant, evidence may be precluded if its probative value is outweighed by the

danger of unfair prejudice, confusion of the issue, or misleading the jury, or by consideration of

undue delay, waste of time, or needless presentation of cumulative evidence. See Fed. R. Evid.

                                                   17
       Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 18 of 32



403. The function of the district court is to balance the alleged prejudicial effect of the evidence

against its probative value. See Medina v. Rose Art Industries, No. 2:02-CV-1864, 2003 U.S. Dist.

LEXIS 3203, at *13 (E.D. Pa. Feb. 28, 2003) (internal citations omitted).

       Allstate contends that Mr. Schwalje and Mr. Garside’s opinion that the subject dryers are

“reasonably safe” will mislead and confuse the jury. This viewpoint suggests that in a complex

strict products liability action, a jury is incapable of evaluating this testimony and giving it

appropriate weight. When properly instructed, a jury can be entrusted to appropriately weigh the

totality of evidence and testimony presented and determine the ultimate issues in this case.

       E.      Mr. Schwalje and Mr. Garside should be permitted to testify regarding the
               cause of the subject fires.

       In each of the eight matters, Mr. Schwalje and Mr. Garside concluded that the improper

installation of the dryers and/or the failure to maintain the dryers and venting in accord with

Electrolux’s instructions caused restricted airflow in the subject dryers and caused excessive lint

accumulation in the dryers. Further, the subject fires were caused by the ignition of accumulated

lint in the dryers. Allstate seeks to preclude these opinions on the grounds that Mr. Schwalje and

Mr. Garside have not identified a reliable basis for such opinions. This argument should be

rejected, as the Court should find that the “reliability” requirement is satisfied as demonstrated

below because the materials considered by and the investigations conducted by Mr. Schwalje and

Mr. Garside provide a reliable basis for their opinions concerning the specific cause of airflow

reduction in the subject dryers.

       Allstate also argues that Electrolux’s experts “make no effort to provide an opinion on the

cause of the fire with any scientific certainty” and “make no effort to identify the fire sequence

involving the next materials ignited.” See Allstate’s Motion at 12. To the contrary, while Mr.

Schwalje and Mr. Garside have not identified a specific ignition sequence, their opinion is that the

                                                18
       Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 19 of 32



subject fires were caused by the ignition of excessive lint accumulation in the dryer cabinet with

no substantive evidence that the fires were caused by any design or manufacturing defect or failure

of any internal component of the subject dryers. See Exhibit H (Almodovar - Garside Report),

Exhibit I (Bullene – Schwalje Report), Exhibit J (Christie – Schwalje Report), Exhibit K (Gray –

Garside Report), Exhibit L (Gutierrez – Garside Report), Exhibit M (Quinn – Garside Report),

Exhibit N (Venbrux – Garside Report) and Exhibit O (Weiss – Schwalje Report), attached to

Allstate’s Motion and filed under seal.

       It is significant to note that Allstate does not challenge – and therefore concedes – that Mr.

Schwalje and Mr. Garside can offer expert testimony at trial that in general, there is a relationship

between airflow restriction and lint accumulation, i.e., that restricted airflow can increase lint

accumulation in a clothes dryer and venting. Further, it is undisputed that there was accumulated

lint in the subject dryers and venting. Allstate’s expert, Michael Stoddard agrees with Mr.

Schwalje and Mr. Garside that the hi-limit/safety thermostat in each of the subject dryers “operated

repeatedly over the lifetime of dryer use due to elevated temperatures behind the drum from a

reduction of airflow within the dryer”. See Exhibit C (Almodovar – Stoddard Report) at 22,

Exhibit D (Bullene – Stoddard Report) at 32, Exhibit E (Christie – Stoddard Report) at 44, Exhibit

F (Gray – Stoddard Report) at 27, Exhibit G (Gutierrez – Stoddard Report) at 28, Exhibit H (Quinn

– Stoddard Report) at 24, Exhibit I (Venbrux – Stoddard Report) at 30 and Exhibit J (Weiss –

Stoddard Report) at 25.

       Mr. Schwalje and Mr. Garside based their opinions on sufficient facts and data, including

but not limited to, their examination and review of the subject dryers and attached venting,

photographs and measurements taken at the fire scene (where available), deposition testimony,

voluminous documents produced in discovery concerning the design, testing and manufacture of



                                                 19
       Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 20 of 32



the subject dryers, various industry literature and standards, and testing and studies, including the

Webster City Lint Accumulation Testing (“WC testing”). These are similar to the facts and data

relied upon by Allstate’s expert, Michael Stoddard, and are the sorts of facts and data that an expert

in the field of dryer fire investigations would rely upon.

       The reports issued by Mr. Schwalje and Mr. Garside set forth the voluminous file materials

that they reviewed in forming their opinions. In addition, to the file materials, they also considered

additional voluminous “reliance materials” in forming their opinions in these matters. See Exhibit

K - List of Frank Schwalje, P.E.’s Reliance Material and Exhibit L – List of Kenneth M. Garside,

P.E.’s Reliance Material. Mr. Schwalje and Mr. Garside personally inspected the available

evidence collected from the fire scene, including the subject dryers and the attached venting (where

available). They visually examined the contacts of the hi-limit/safety thermostat in each of the

dryers and determined that the thermostats had “cycled” and such cycling is indicative of the dryer

having operated with restricted airflow on many occasions. When the switch opens, the flow of

current stops and the heat source for the dryer is turned “OFF” and the opening of the contacts,

when current is flowing through them, causes damage or wear to the contact surfaces, typically in

the form of pitting accompanied by discoloration of the contact surfaces. Allstate’s expert,

Michael Stoddard agrees with Mr. Schwalje and Mr. Garside that the hi-limit/safety thermostat

had operated repeatedly over the lifetime of the subject dryers due to elevated temperatures behind

the drum from a reduction of airflow within the dryer. See Exhibit C (Almodovar – Stoddard

Report) at 22, Exhibit D (Bullene – Stoddard Report) at 32, Exhibit E (Christie – Stoddard Report)

at 44, Exhibit F (Gray – Stoddard Report) at 27, Exhibit G (Gutierrez – Stoddard Report) at 28,

Exhibit H (Quinn – Stoddard Report) at 24, Exhibit I (Venbrux – Stoddard Report) at 30 and

Exhibit J (Weiss – Stoddard Report) at 25. Mr. Stoddard further states and Mr. Schwalje and Mr.



                                                 20
         Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 21 of 32



Garside agree that “[n]umerous factors can cause the dryer to cycle off of the high limit safety, all

of which are related to reduced airflow. These factors could include a restricted exhaust, large

loads, leaking internal seals, a blocked lint screen, broken fan, insufficient make-up air, etc., or

any combination thereof.” Id.

         Despite the warnings in the product literature, none of the insureds hired qualified service

personnel to clean the interior of the dryer or the venting approximately every 18 months during

the time they owned the dryers. The Owner’s Guides/Use & Care Guides for the subject dryers

state that “[t]he interior of the dryer, lint screen housing and exhaust duct should be cleaned

approximately every 18 months by qualified service personnel. An excessive amount of lint build-

up in these areas could result in . . . possible fire.” See Exhibit M (Owner’s Guides/Use & Care

Guides for the subject dryers).

         Mr. Schwalje and Mr. Garside reviewed the photographs from the fire scene, examined the

evidence preserved from the fire scene and reviewed the testimony from the insureds, which all

confirmed that the subject dryers were installed in violation of Electrolux’s instructions3. In the

Installation Instructions for the subject dryers, Electrolux warns that its exhaust system

requirements must be followed for the proper and safe operation of the dryer and that failure to

follow the instructions case create fire hazards. See Exhibit N (Installation Instructions for the

subject dryers).

         Mr. Schwalje and Mr. Garside have a reliable basis for their opinions regarding the specific

cause of restricted airflow in the subject dryers because of their knowledge, education and

experience in the scientific principles of airflow. As explained in their reports, all clothes dryers


3
 As an exception to this statement, based upon the available information, Mr. Garside concluded that the Venbrux
dryer was installed in accord with Electrolux’s instructions. However, Allstate’s fire investigator did not preserve or
properly document the portions of the rigid permanent vent system or the metal vent hood. As a result, Mr. Garside
was not provided with the opportunity to analyze that evidence.

                                                          21
       Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 22 of 32



operate by circulating heated air through a rotating drum to remove moisture from damp clothing

using a heat source, and a blower fan to create differences in air pressure. The airflow diagrams

below show the airflow path through the subject dryers.




                                               22
       Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 23 of 32



       For a dryer to operate properly, an adequate quantity and velocity of air must be maintained

through the dryer while it is operating. See Exhibit H (Almodovar - Garside Report), Exhibit I

(Bullene – Schwalje Report), Exhibit J (Christie – Schwalje Report), Exhibit K (Gray – Garside

Report), Exhibit L (Gutierrez – Garside Report), Exhibit M (Quinn – Garside Report), Exhibit N

(Venbrux – Garside Report) and Exhibit O (Weiss – Schwalje Report), attached to Allstate’s

Motion and filed under seal. Air flows from areas of higher pressure to areas of lower pressure.

See id. The blower in the dryer creates an area of pressure lower than standard atmospheric

pressure at its inlet and an area of pressure greater than the standard atmospheric pressure at its

discharge or exhaust. See id. The air pressure is greater in the heater pan than in the drum and the

pressure within the drum is greater than the pressure at the lint screen. See id. Air flows from the

heater pan through the drum and into the blower housing through the front vent and lint filter. See

id. As the air flows through the drum from the heater pan, lint particles released by the drying

process are entrained into the air flowing through the drum and are then trapped by the lint filter.

See id. Lint particles smaller than the openings in the lint screen will pass through the blower

housing and be exhausted into the premises vent system through the dryer exhaust tube. See id.

With proper airflow through the dryer, the vast majority of lint that passes through the lint screen

is exhausted into the vent system and discharged outdoors. See id. A very small percentage of the

lint passing through the lint screen enters the dryer cabinet. See id.

       If a vent system is restricted for any reason or installed improperly, the normal airflow and

pressures within the dryer are altered. The reduced air flow condition causes lint to accumulate in

an abnormal fashion inside the dryer, in the heater pan area, in the internal ducting and in the

venting. The presence of excessive lint in a dryer cabinet and heater pan is consistent with the

effects of restricted airflow and will not occur in a properly installed and maintained dryer.



                                                 23
          Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 24 of 32



          Mr. Schwalje and Mr. Garside have a reliable basis for their opinions regarding the specific

cause of airflow in the subject dryers because they rely on the WC testing and as a test of a general

scientific principle, the testing constitutes reliable “facts and data” upon which an expert may base

his opinion. See Guild v. General Motors Corp., 53 F. Supp. 2d 363, 369 (W.D.N.Y. 1999). The

testing was conducted properly and is probative of a general scientific principle that is relevant to

this action – the impact of restricted airflow on lint accumulation in a clothes dryer. The testing

was a straightforward and repeatable test of a general scientific principle performed in a controlled

environment. See Exhibit O, Webster City Lint Accumulation Testing – Protocols (gas and electric

dryers).

          In the testing, one dryer was “properly installed” and one dryer had restricted airflow. Per

the protocol, “[a]n exhaust simulator [was] installed on the exhaust tube of the second dryer with

the following modification: the end diameter of the exhaust simulator [was] reduced to have 85%

vent blockage.” See Exhibit O. The testing supports these well accepted airflow principles

(discussed above) that excessive lint accumulation is consistent with the effects of restricted

airflow and will not occur in a properly installed and maintained dryer. While the testing was not

an effort to replicate the circumstances of the subject fires, Mr. Schwalje and Mr. Garside can

reliably apply the results from the testing, i.e. that restricted airflow increases lint accumulation,

to their analysis in this matter and identify the specific cause of the restricted airflow in the subject

dryers.

          Allstate is largely challenging Mr. Schwalje and Mr. Garside’s conclusions from their

investigation and analysis and when considering expert testimony, “[t]he test of admissibility is

not whether a particular scientific opinion has the best foundation or whether it is demonstrably

correct. Rather, the test is whether the ‘particular opinion is based on valid reason and reliable



                                                   24
       Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 25 of 32



methodology. The analysis of the conclusions themselves is for the trier of fact when the expert

is subject to cross-examination.’” Oddi v. Ford Motor Co., 234 F.3d 136, 145-46 (3d Cir. 2000)

(citation omitted). “A court may conclude that there is simply too great a gap between the data

and the opinion proffered.” Id. at 146. However, even where the court believes that “there are

better grounds for some alternative conclusion, and that there are some flaws in the scientist’s

methods, if there are ‘good grounds’ for the expert’s conclusion, it should be admitted.” Heller v.

Shaw Industries, Inc., 167 F.3d 146, 152-53 (3d Cir. 1999) (citation omitted).

       Here, the Court should find that there is not too great a gap between the data relied on and

Mr. Schwalje and Mr. Garside’s opinions to render their opinions unreliable. Mr. Schwalje, Mr.

Garside and Mr. Stoddard agree that the hi-limit/safety thermostat repeatedly cycled, which

confirms there was restricted airflow within the dryer. The insureds did not hire qualified service

personnel to clean the dryer interior or the venting approximately every 18 months and their failure

to ensure that the cabinet and venting were free from obstructions caused restricted airflow in the

subject dryers. This evidence provides good grounds for their opinions regarding the specific

cause of restricted airflow in the subject dryers because of their understanding of the scientific

principles of airflow and the WC testing, which demonstrated that restricted airflow increases lint

accumulation.

       The only case Allstate cites in support of its assertion that Mr. Schwalje and Mr. Garside’s

opinion with regard to the cause of the subject fires should be precluded is The Automobile Ins.

Co. of Hartford a/s/o Sherry Demrick v. Electrolux Home Products, Inc. (“Demrick”) case.

Allstate’s reliance on the decision in Demrick to attack testimony from Mr. Schwalje and Mr.

Garside is unavailing. There are several significant differences between this matter and Demrick.

The Demrick dryer was in use for approximately 3.5 years before the fire compared to the 6-12



                                                25
       Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 26 of 32



years the subject dryers were in use prior to the fires. Significantly, the dryers were vented

differently. None of the eight dryers at issue were vented in the same or substantially similar way

as the Demrick dryer. “The conclusions of other courts . . . are not binding on this court.” Superior

Precast, Inc. v. Safeco Inc. Co. of Am., 71 F. Supp. 2d 438, 449 (E.D. Pa. October 4, 1999). While

the Demrick Court limited Mr. Bajzek’s testimony, this Court should not reach the same result and

for the aforementioned reasons, this Court should find that the materials considered, and

investigations conducted by Mr. Schwalje and Mr. Garside provide a reliable basis for their

opinions in this matter.

       F.      Mr. Schwalje and Mr. Garside have not wholesale adopted the testimony and
               opinions of non-testifying experts and should be permitted to base their
               opinions on the sorts of facts and data that experts in their field would
               reasonably rely.

       Allstate contends that Mr. Schwalje and Mr. Garside should be precluded from offering

opinions of non-testifying experts previously retained by Electrolux and that they wholesale

adopted these opinions. See Allstate’s Motion at 16. To the contrary, Mr. Schwalje and Mr.

Garside’s opinions in this matter are based upon their independent inspection and analysis of the

subject dryers and attached venting (where available), photographs and measurements taken at the

fire scene (where available), deposition testimony, voluminous documents produced in discovery

concerning the design, testing and manufacture of the subject dryers, various industry literature

and standards and testing and studies and their knowledge, training, education and experience as

engineers and application of the scientific method and are offered to a reasonable degree of

engineering certainty.

       Allstate further contends that Mr. Schwalje and Mr. Garside improperly relied on the

opinions of non-testifying experts – Trey Morrison, Abid Kemal, Christine Wood and Thomas

Bajzek – because reports previously authored by these individuals in other matters and professional

                                                 26
        Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 27 of 32



publications/journal articles4 authored by them appear on a list of materials that Mr. Schwalje and

Mr. Garside prepared. See Exhibits K and L. Allstate’s argument suggests a misunderstanding of

this list of materials, which Mr. Schwalje and Mr. Garside prepared in an effort to identity the

“facts” and “data considered” by them in forming their opinions. See F.R.C.P. 26(a)(2)(ii) (an

expert report must contain “the facts or data considered by the witness in forming” all the opinions

the witnesses will express).

        Further, Federal Rule of Evidence 703 describes the types of materials that an expert may

permissibly rely on:

                 An expert may base an opinion on facts or data in the case that the
                 expert has been made aware of or personally observed. If experts in
                 the particular field would reasonably rely on those kinds of facts or
                 data in forming an opinion on the subject, they need not be
                 admissible for the opinions to be admitted. But if the facts or data
                 would otherwise be admissible, the proponent of the opinion may
                 disclose them to the jury only if their probative value in helping the
                 jury evaluate the opinions substantially outweighs their prejudicial
                 effect.

        In their reports, Mr. Schwalje and Mr. Garside reference the publication - Thermal

Degradation and Ignition Characteristics of Clothes Dryer Lint.                 See Exhibit Q - Thermal

Degradation and Ignition Characteristics of Clothes Dryer Lint, Journal of Failure Analysis and

Prevention (2012), authored by Thomas J. Bajzek, Ronald Pape and Donald Duvall. They cite to

this publication as it provides insight with regard to thermal degradation and the ultimate ignition

of lint. The publication described testing performed to characterize the behavior of dryer lint at



4
 These professional publications and journal articles include: Analyzing Lint Deposition within the Residential
Electric Clothes Dryer, Proceedings of the 2004 International Appliance Technical Conference, March 29-31, 2004,
Lexington, Kentucky, authored by Delmar “Trey” Morrison, Ph.D., Mark MacDonald, Ph.D., and Russell A. Ogle,
Ph.D., P.E., CSP; Assessing Electric Dryer Lint Fire Cause Scenarios, Proceedings of the 2004 International
Appliance Technical Conference, March 29-31, 2004, Lexington, Kentucky, authored by Delmar “Trey” Morrison,
Ph.D., Mark MacDonald, Ph.D., and Russell A. Ogle, Ph.D., P.E., CSP; and Thermal Degradation and Ignition
Characteristics of Clothes Dryer Lint, Journal of Failure Analysis and Prevention (2012), authored by Thomas J.
Bajzek, Ronald Pape and Donald Duvall.

                                                      27
         Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 28 of 32



elevated temperatures, including degradation and ignition. See id. The testing showed that

discoloration of lint can occur, even to the extent of creating a blackened mass of fibrous material,

at temperatures well below those at which combustion of lint could occur. The facts and data in

this publication are the sorts of facts and data that experts in the field of dryer fire investigations

would reasonably rely. As such, Mr. Schwalje and Mr. Garside’s reliance on this publication is

appropriate and is in keeping with Federal Rule of Evidence 703.

         In support of their arguments, Allstate cites to Muhsin v. Pac. Cycle, Inc., which is

distinguishable from the instant matter. There, the Defendant sought to exclude the opinion

testimony of Plaintiff’s expert, James Green. See Muhsin, 2012 WL 2062396 (D.V.I. June 8,

2012). Mr. Green was requested to determine the cause of the accident that occurred to the

Plaintiff’s minor child. See id. at *1. It was alleged that the minor child’s bicycle broke apart

while he was riding it and he suffered injuries as a result. See id. Defendant’s primary challenge

to Mr. Green’s expert report was that “his opinion simply regurgitates the opinion of another

individual [Dr. Kasbekar] who has not been listed as a trial expert and will not be testifying.” Id.

at *5. Dr. Kasbekar examined and evaluated the front bicycle wheel and concluded that there was

a “significant manufacturing defect in the subject wheel.” Id. at *2. The Court found that Mr.

Green’s “conclusion that the accident was caused by a wheel that was defectively manufactured

relies exclusively on the opinion of Dr. Kasbekar.” Id. at *9. Further, the Plaintiff advanced “no

evidence that [Mr.] Green took any steps to independently verify Dr. Kasbekar’s analysis.” Id.

         Here, Mr. Schwalje and Mr. Garside are not parroting the opinions of other individuals.

To the contrary, in each of the eight matters, Mr. Schwalje and Mr. Garside independently

evaluated the available evidence (as discussed in detail above) and concluded5 to a reasonable


5
 The full expert opinions that Mr. Schwalje and Mr. Garside intend to testify to at trial are contained in their reports.
See Exhibit H (Almodovar - Garside Report), Exhibit I (Bullene – Schwalje Report), Exhibit J (Christie – Schwalje

                                                          28
        Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 29 of 32



degree of scientific certainty that the improper installation of the dryers and/or the failure to

maintain the dryers and venting in accord with Electrolux’s instructions caused restricted airflow

in the subject dryers and caused excessive lint accumulation in the dryers. Further, the subject

fires were caused by the ignition of accumulated lint in the dryers.

III.    CONCLUSION

        As a result of the foregoing, Electrolux respectfully requests that this Honorable Court deny

Plaintiffs’ Omnibus Motion in limine to preclude certain expert testimony from Electrolux’s

experts, Frank Schwalje, P.E. and Kenneth M. Garside, P.E.


                                                         Respectfully submitted,
                                                         NICOLSON LAW GROUP LLC

                                                BY:      /s/ Melissa L. Yemma
                                                         CHERYL M. NICOLSON, ESQ.
                                                         Attorney I.D. No. 57422
                                                         MELISSA L. YEMMA, ESQ.
                                                         Attorney I.D. No. 92194
                                                         Rose Tree Corporate Center II
                                                         1400 N. Providence Road, Suite 6035
                                                         Media, PA 19063
                                                         (610) 891-0300
                                                         nicolson@nicolsonlawgroup.com
                                                         yemma@nicolsonlawgroup.com

                                                         JONATHAN F. FECZKO, ESQ.
                                                         Admitted Pro Hac Vice
                                                         TUCKER ELLIS LLP
                                                         950 Main Avenue, Suite 1100
                                                         Cleveland, OH 44113
                                                         (216) 696-3161
                                                         jonathan.feczko@tuckerellis.com

                                                         Attorneys for Defendant Electrolux Home
                                                         Products, Inc.


Report), Exhibit K (Gray – Garside Report), Exhibit L (Gutierrez – Garside Report), Exhibit M (Quinn – Garside
Report), Exhibit N (Venbrux – Garside Report) and Exhibit O (Weiss – Schwalje Report) attached to Allstate’s Motion
and filed under seal.

                                                        29
     Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 30 of 32




DATE: January 15, 2019




                                    30
       Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 31 of 32



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLSTATE INSURANCE COMPANY; ALLSTATE                        :
INDEMNITY COMPANY; ALLSTATE PROPERTY &                      :
CASUALTY INSURANCE COMPANY; ALLSTATE                        : NO. 5:16-cv-04276-EGS
VEHICLE & PROPERTY INSURANCE COMPANY                        :
                                                            :
                      v.                                    : JURY TRIAL DEMANDED
                                                            :
ELECTROLUX HOME PRODUCTS, INC.                              :


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing Defendant, Electrolux Home Products,

Inc.’s Memorandum of Law in Support of its Opposition to Plaintiffs’ Motion in limine to preclude

certain expert testimony was served electronically on the date stated below, upon the following:

                                 Raymond E. Mack, Esquire
                                 Patrick A. Hughes, Esquire
                                    de Luca Levine, LLC
                                    Three Valley Square
                            512 E. Township Line Road, Suite 220
                                    Blue Bell, PA 19422

                                                NICOLSON LAW GROUP LLC

                                         BY:    /s/ Melissa L. Yemma
                                                CHERYL M. NICOLSON, ESQ.
                                                Attorney I.D. No. 57422
                                                MELISSA L. YEMMA, ESQ.
                                                Attorney I.D. No. 92194
                                                Rose Tree Corporate Center II
                                                1400 N. Providence Road, Suite 6035
                                                Media, PA 19063
                                                (610) 891-0300
                                                nicolson@nicolsonlawgroup.com
                                                yemma@nicolsonlawgroup.com

                                                JONATHAN F. FECZKO, ESQ.
                                                Admitted Pro Hac Vice
                                                TUCKER ELLIS LLP

                                               31
     Case 5:16-cv-04276-EGS Document 151 Filed 01/15/19 Page 32 of 32



                                    950 Main Avenue, Suite 1100
                                    Cleveland, OH 44113
                                    (216) 696-3161
                                    jonathan.feczko@tuckerellis.com

                                    Attorneys for Defendant Electrolux Home
                                    Products, Inc.

DATE: January 15, 2019




                                    32
